Martin Ch. J.:
Upon two grounds the bill was properly dismissed in the court below; First, that of estoppel of the complainants from disputing the title of Finkler, after the assertion by Ferris to Alden, through whom Finkler derived title, that he had no claim upon the land in question; and Second, by lapse of time.
Brown, the assignee of Ring, had attempted to foreclose the prior mortgage by proceedings under the statute, and the complainants had made a like attempt upon their subsequent mortgage. Whether these proceedings were regular or irregular it is unnecessary for us to determine; as these complainants purchased, under their attempted foreclosure, subject to the prior mortgage. Alden, when about to purchase the property of Baxter, who had pur' chased from Brown, inquired of Ferris whether he had any claims upon it, and was told that he had not. This nquiry was evidently made in view of the second mortgage, and the attempted foreclosure; and the answer bound both complainants, as Alden was, as we must presume, induced to purchase by such answer. Whether the answer was made in view of the mortgage or the foreclosure and whether or not the foreclosure was presumed to be valid, equity will hold complainants to the consequences of the disavowal, in behalf of a bona fide purchaser encouraged by it to purchase, and of those acquiring title through him. Even if Ferris disavowed having any interest under a mistake of law, the purchaser should not suffer; for his money was paid and the title acquired, in part at least, by reason of the disavowal.
*134But were we disinclined to hold It an absolute estoppel, yet most certainly, when considered in connection with the fact that twenty years have elapsed since the right to redeem Accrued to these complainants, and that new rights and interests in the property have sprung up, this will afford a complete bar to the complainants’ claim to equitable relief. Even had not twenty years elapsed, the court would withhold relief; for the debt was long since barred, and the security can only be enforced after depriving a bona fide purchaser of his property. Even were this a bill by a mortgagor to redeem, he could not be aided; much less should a subsequent incumbrancer who has no equities— not even a demand which he can enforce.
The decree must be affirmed, with costs.
The other Justices concurred.